UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 30, 2011 TEARLAB CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-51030 59-343-4771 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7360 Carroll Rd, Ste 200 San Diego, CA92121 (Address of principal executive offices, including zip code) (858) 455-6006 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 30, 2011, the board of directors of TearLab Corporation, or the Company, approved a one-time cash bonus to be paid to certain of the Company’s employees.The bonus amounts payable to the Company’s named executive officers, Elias Vamvakas, William Dumencu and Duane Morrison are CDN$18,000, CDN$13,360 and US$9,450, respectively. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEARLAB CORPORATION By: /s/ William G. Dumencu William G. Dumencu Chief Financial Officer Date:July 6, 2011
